NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUANA FELIPE-GASPAR; et al.,                    No.    18-72962

                Petitioners,                    Agency Nos.       A208-567-100
                                                                  A208-567-101
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Juana Felipe-Gaspar and her minor son, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to terminate and dismissing their appeal from an immigration judge’s

decision denying their applications for asylum, withholding of removal, and relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), and we review

questions of law de novo, Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018).

We deny the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that any harm they suffered or fear in Guatemala was or would

be on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). Thus,

petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not that they would be tortured by

or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); Garcia-Milian, 755 F.3d

at 1033-35 (concluding that petitioner did not establish the necessary state action

                                          2                                    18-72962
for CAT relief).

      The BIA did not err in denying petitioners’ motion to terminate proceedings.

See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (notice to

appear need not include time and date of hearing to vest jurisdiction in the

immigration court).

      PETITION FOR REVIEW DENIED.




                                          3                                    18-72962